Beck, J.
I concur in the conclusion announced in the foregoing opinion, affirming the judgment of the Circuit Court, but I am not prepared to assent to the grounds upon which it is based. Upon the points discussed in Mr. Justice Day’s opinion I have very grave doubts; indeed, I may say, these doubts almost amount to conviction in my present state of mind, that the conclusion of the opinion upon the last point discussed is not correct. I cannot assent to the proposition that a corporation, organized for the purpose alone of constructing a railroad, is a railroad company as contemplated by the statutes in question.
My doubts upon the questions involving the effect of the failure to comply with the law in the organization of the company — the omission to file the articles of incorporation in the office of the Secretary of State within the time prescribed *435by the statute, are in my opinion so well founded that I cannot assent to the conclusion upon this point reached by the other members of the court. The fact that the views I now entertain lead to the same conclusion reached by my brothers resulting in the affirmance of the judgment, restrains me from an attempt to discuss the questions involved in the case.